IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 5, 2008

                                     No. 07-41268                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ARIC W HALL

                                                  Plaintiff-Appellant
v.

WILLIAM CROWE

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 6:07-CV-214


Before HIGGINBOTHAM, DAVIS, and GARZA, Circuit Judges.
PER CURIAM:*
       Having reviewed Appellant’s contentions, Appellee’s response, and the
record on appeal, we find no reversible error. Accordingly, the judgment of the
district court is AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.